COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

           ORDER ON UNOPPOSED MOTION FOR WITHDRAWAL OF COUNSEL

Appellate case name:     Curocom Energy LLC v. Young–Sub Shim

Appellate case number:   01-13-00462-CV

Trial court case number: 2009-06630

Trial court:             165th District Court of Harris County

      Appellee Young–Sub Shim’s counsel moves to be withdrawn as counsel
without opposition. It is ordered that the motion is granted.

Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle.


Date: November 14, 2013